Detailed Action 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed July 2nd, 2021 has been entered. 

Allowable Subject Matter
Claims 1-4, 6-12 and 14-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record neither anticipates nor renders obvious 
A lens assembly comprising: a lens barrel; a lens group fixedly housed in the lens … 
“the aperture of the through hole adjacent to the gasket and adjacent to the object side is defined as D1; an aperture of the inner hole adjacent to the object side is defined as D2; an aperture of the through hole adjacent to the gasket and adjacent to the image side is defined as D3; and D1, D2, and D3 satisfy a relationship 0.65<D1/D2<0.85; and D3≤D2”.
Regarding claim 9, the prior art of record neither anticipates nor renders obvious
An electronic device comprising a lens assembly, the lens assembly …
“the aperture of the through hole adjacent to the gasket and adjacent to the object side is defined as D1; an aperture of the inner hole adjacent to the object side is defined as D2; an aperture of the through hole adjacent to the gasket and adjacent to the image side is defined as D3; and D1, D2, and D3 satisfy a relationship 0.65<D1/D2<0.85; and D3≤D2”.
Claims 2-4, 6-8, 10-12 and 14-16 are allowed for their dependency. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW Y LEE whose telephone number is (571) 272-3526.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.Y.L./Examiner, Art Unit 2872   

/DARRYL J COLLINS/Primary Examiner, Art Unit 2872